Filed 1/9/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


KAMYAR R. SHAYAN,                     B293857

        Plaintiff and Respondent,    (Los Angeles County Super. Ct.
                                      No. BC656852)
v.

SPINE CARE AND ORTHOPEDIC
PHYSICIANS et al.,

        Defendants and Appellants.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Richard Fruin, Jr., Judge. Affirmed.
      Herzog, Yuhas, Ehrlich & Ardell, Evan D. Marshall, Ian
Herzog for Defendants and Appellants.
      Law Offices of Kamyar R. Shayan and Kamyar R. Shayan
for Plaintiff and Respondent.
                    __________________________
       Plaintiff and Respondent Kamyar Shayan filed an
interpleader action to resolve claims about a disputed $19,365
sum. Two claimants and defendants had notice of the trial date
but failed to appear. The court conducted the trial, adjudicated
the case on the merits, and entered judgment. Later these
claimants filed a motion for relief under the mandatory provision
of subdivision (b) of section 473 of the Code of Civil Procedure.
(All statutory citations are to this code.) This mandatory
provision applies only to defaults, default judgments, and
dismissals. The trial court denied this motion because the trial
on the merits had not been a default, a default judgment, or a
dismissal. Rather, it had been a trial on the merits. We affirm
the trial court’s straightforward interpretation of statutory
language.
       The essential facts are these. Shayan is a lawyer who
recovered about $30,000 for his client Angelica Mazariegos in a
personal injury action. Various entities had liens on this
recovery. Among them were Appellants Spine Care & Orthopedic
Physicians (Spine Care) and C&C Factoring Solutions (C&C).
Shayan subtracted about $10,000 for his fee, deposited the
remaining $19,365, and initiated this interpleader action, naming
Mazariegos, Spine Care, and C&C as interpleader defendants.
These three defendants filed answers. The court set the trial
date. All parties had actual notice of this trial date, which was
June 4, 2018. Spine Care and C&C did not appear at the trial.
The trial court proceeded with trial, heard evidence, and
rendered judgment. The court signed the judgment on June 16,
2018 and Shayan gave notice. Then on July 25, 2018, Spine Care
and C&C, represented by new counsel, filed a motion to vacate
default and default judgment. The court heard this motion and




                               2
took additional briefing. It denied the motion after a second
hearing. Its main reason was that the motion sought relief under
the mandatory portion of subdivision (b) of section 473, but that
section applied only to defaults, default judgments, and
dismissals, none of which had occurred in this case. Spine Care
and C&C appeal this ruling.
       Our review is independent. (The Urban Wildlands Group,
Inc. v. City of Los Angeles (2017) 10 Cal.App.5th 993, 998
(Urban).)
       When lawyers make mistakes, they try to turn to
subdivision (b) of section 473 for relief. This subdivision offers
two kinds of relief. One is discretionary. The other is mandatory.
The mandatory provision is the one at issue here.
       The text of subdivision (b) of section 473 is the focus of this
dispute, so we excerpt the pertinent text and italicize its key
words:
       “[T]he court shall . . . vacate any (1) resulting default
entered by the clerk against his or her client, and which will
result in entry of a default judgment, or (2) resulting default
judgment or dismissal entered against his or her client, unless
the court finds that the default or dismissal was not in fact
caused by the attorney’s mistake, inadvertence, surprise, or
neglect.”
       The trial court said this provision applied only to defaults,
default judgments, and dismissals and thus did not apply here,
where there were no defaults, default judgments, or dismissals.
       Spine Care and C&C argue for a more sweeping application
of this subdivision that would expand the wording about defaults,
default judgments, and dismissals to all “analogous” situations.
There is some older case law support for this “analogous”




                                  3
approach. But more recent cases have hewed to the statute as
the Legislature wrote it. We join with these more recent cases.
       Presiding Justice Paul Turner thoroughly canvassed the
cases and the arguments in his Urban decision. Quoting a range
of authorities, the Urban decision basically ruled this statute
means what it says and says what it means, which resolves the
issue: the statute covers only defaults, default judgments, and
dismissals. The Urban case acknowledged and disagreed with
earlier and contrary authority, which had expanded the reach of
the statute to situations “analogous” to defaults, default
judgments, and dismissals. Urban rejected these extensions of
the statute as contrary to its plain language. (See Urban, supra,
10 Cal.App.5th at pp. 998–1001.)
       The Weil and Brown treatise agrees. It states “more recent
cases hold that the provision for mandatory relief does not apply
absent an actual default, default judgment or dismissal. This is
probably the better view, since CCP § 473(b) refers only to
‘defaults’ and ‘dismissals.’” (Weil & Brown, Cal. Practice Guide:
Civil Procedure Before Trial (The Rutter Group 2019) ¶¶ 5:300.6
to 5:300.8.)
       We agree with Urban and the treatise: the plain language
of the statute is unambiguous and controlling. It would be a
disservice to embroider this language with freeform extensions to
“analogous” situations. Lawyers are pretty good at inventing
analogies. This provision sees heavy use in trial courts. In the
long run, everyone benefits from clear, exact, and predictable
rules of civil procedure. This statute, as written, gives a clear,
exact, and predictable rule. The Legislature can amend it if the
coverage is wrong. Until the Legislature acts, the statute’s words
settle the matter.




                                4
                      DISPOSITION
    The judgment is affirmed. Costs to Shayan.




                                      WILEY, J.

WE CONCUR:


         BIGELOW, P. J.



         GRIMES, J.




                             5